Dismissed and Memorandum Opinion filed October 21, 2004








Dismissed and Memorandum Opinion filed October 21,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00966-CR 
NO.
14-04-00967-CR
____________
 
JOSEPH SEPEDA,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County, Texas
Trial Court Cause Nos. 949,911
& 951,674
 

 
M E M O R A N D U M   O P I N I O N
On July 8, 2004, this Court issued an opinion, dismissing the
appeals in trial court cause numbers 949,911 and 951,674, based on the trial
court=s certification that appellant had no
right to appeal these plea bargain cases. 
Mandates issued on September 2, 2004. 
On September 24, 2004, appellant filed second notices of appeal from the
convictions in trial court cause numbers 949,911 and 951,674.




The convictions which appellant seeks to appeal in these
causes are the same convictions which he appealed in appellate cause numbers 14‑04‑00606‑CR
and 14-04-00607-CR.  Our dismissal and
issuance of the mandates in cause numbers 14‑04‑00606‑CR and
14-04-00607-CR preclude appellant from seeking to appeal the convictions in
trial court cause numbers 949,911 and 951,674 a second time.  Under these circumstances, we can take no
action other than to dismiss the appeals. 

Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 21, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).